Case 2:19-cv-00123-JRG Document 100-1 Filed 05/11/20 Page 1 of 4 PageID #: 4459



                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

 VOCALIFE LLC,

                 Plaintiff,
                                                     Civil Action No. 2:19-cv-00123-JRG
        v.
                                                     JURY TRIAL DEMANDED
 AMAZON.COM, INC. and
 AMAZON.COM, LLC,

                 Defendants.


                        THIRD AMENDED DOCKET CONTROL ORDER

        It is hereby ORDERED that the following schedule of deadlines is in effect until further

 order of this Court:

   Current Date         Proposed Date                           Deadline

 September 14,          No change       *Jury Selection – 9:00 a.m. in Marshall, Texas
 2020

 August 10, 2020        No change       *Pretrial Conference – 9:00 a.m. in Marshall, Texas be-
                                        fore Judge Rodney Gilstrap

 August 3, 2020         No change       *Notify Deputy Clerk in Charge regarding the date and
                                        time by which juror questionnaires shall be presented to
                                        accompany by jury summons if the Parties desire to avail
                                        themselves the benefit of using juror questionnaires1

 August 3, 2020         No change       *Notify Court of Agreements Reached During Meet and
                                        Confer

                                        The parties are ordered to meet and confer on any out-
                                        standing objections or motions in limine. The parties
                                        shall advise the Court of any agreements reached no later
                                        than 1:00 p.m. three (3) business days before the pretrial
                                        conference.

        1
          The Parties are referred to the Court’s Standing Order Regarding Use of Juror Ques-
 tionnaires in Advance of Voir Dire.
Case 2:19-cv-00123-JRG Document 100-1 Filed 05/11/20 Page 2 of 4 PageID #: 4460




   Current Date       Proposed Date                              Deadline

 August 3, 2020      No change          *File Joint Pretrial Order, Joint Proposed Jury Instruc-
                                        tions, Joint Proposed Verdict Form, Responses to Mo-
                                        tions in Limine, Updated Exhibit Lists, Updated Witness
                                        Lists, and Updated Deposition Designations

 July 27, 2020       No change          *File Notice of Request for Daily Transcript or Real
                                        Time Reporting.

                                        If a daily transcript or real time reporting of court pro-
                                        ceedings is requested for trial, the party or parties mak-
                                        ing said request shall file a notice with the Court and e-
                                        mail the Court Reporter, Shelly Holmes, at
                                        shelly_holmes@txed.uscourts.gov.

 July 20, 2020       No change          File Motions in Limine

                                        The parties shall limit their motions in limine to issues
                                        that if improperly introduced at trial would be so prejudi-
                                        cial that the Court could not alleviate the prejudice by
                                        giving appropriate instructions to the jury.

 July 20, 2020       No change          Serve Objections to Rebuttal Pretrial Disclosures

 July 13, 2020       No change          Serve Objections to Pretrial Disclosures; and Serve Re-
                                        buttal Pretrial Disclosures

 June 29, 2020       No change          Serve Pretrial Disclosures (Witness List, Deposition Des-
                                        ignations, and Exhibit List) by the Party with the Burden
                                        of Proof

 July 3, 2020        No change          *Response to Dispositive Motions (including Daubert
                                        Motions). Responses to dispositive motions that were
                                        filed prior to the dispositive motion deadline, including
                                        Daubert Motions, shall be due in accordance with Local
                                        Rule CV-7(e), not to exceed the deadline as set forth in
                                        this Docket Control Order.2 Motions for Summary
                                        Judgment shall comply with Local Rule CV-56.



        2
           The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
 failure to oppose a motion in the manner prescribed herein creates a presumption that the party
 does not controvert the facts set out by movant and has no evidence to offer in opposition to the
 motion.” If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Disposi-
 tive Motions, the deadline for Response to Dispositive Motions controls.


                                                -2-
Case 2:19-cv-00123-JRG Document 100-1 Filed 05/11/20 Page 3 of 4 PageID #: 4461




   Current Date       Proposed Date                               Deadline

 June 19, 2020        No change          *File Motions to Strike Expert Testimony (including
                                         Daubert                                   Motions)

                                         No motion to strike expert testimony (including a Daub-
                                         ert motion) may be filed after this date without leave of
                                         the Court.

 June 19, 2020        No change          *File Dispositive Motions

                                         No dispositive motion may be filed after this date with-
                                         out leave of the Court.

                                         Motions shall comply with Local Rule CV-56 and Local
                                         Rule CV-7. Motions to extend page limits will only be
                                         granted in exceptional circumstances. Exceptional cir-
                                         cumstances require more than agreement among the par-
                                         ties.

 June 15, 2020        No change          Deadline to Complete Expert Discovery

 June 1, 2020         No change          Serve Disclosures for Rebuttal Expert Witnesses

 May 11, 2020         No change          Serve Disclosures for Expert Witnesses by the Party with
                                         the Burden of Proof

 May 6, 2020          June 15, 2020      Deadline to Complete Fact Discovery

 (*) indicates a deadline that cannot be changed without showing good cause. Good cause is
 not shown merely by indicating that the parties agree that the deadline should be changed.

                               ADDITIONAL REQUIREMENTS

          Mediation: While certain cases may benefit from mediation, such may not be appropri-
 ate for every case. The Court finds that the Parties are best suited to evaluate whether mediation
 will benefit the case after the issuance of the Court’s claim construction order. Accordingly, the
 Court ORDERS the Parties to file a Joint Notice indicating whether the case should be referred
 for mediation within fourteen days of the issuance of the Court’s claim construction order.
 As a part of such Joint Notice, the Parties should indicate whether they have a mutually agreea-
 ble mediator for the Court to consider. If the Parties disagree about whether mediation is appro-
 priate, the Parties should set forth a brief statement of their competing positions in the Joint No-
 tice.




                                                 -3-
Case 2:19-cv-00123-JRG Document 100-1 Filed 05/11/20 Page 4 of 4 PageID #: 4462



         Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
 Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
 the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
 exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
 must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
 business days after briefing has completed. For expert-related motions, complete digital copies
 of the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash
 drive to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court
 no later than the dispositive motion deadline.

         Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
 to include any arguments related to the issue of indefiniteness in their Markman briefing, subject
 to the local rules’ normal page limits.

         Motions for Continuance: The following excuses will not warrant a continuance nor
 justify a failure to comply with the discovery deadline:

 (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

 (b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
        unless the other setting was made prior to the date of this order or was made as a special
        provision for the parties in the other case;

 (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
        was impossible to complete discovery despite their good faith effort to do so.

         Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
 the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO
 shall include a proposed order that lists all of the remaining dates in one column (as above) and
 the proposed changes to each date in an additional adjacent column (if there is no change for a
 date the proposed date column should remain blank or indicate that it is unchanged). In other
 words, the DCO in the proposed order should be complete such that one can clearly see all the
 remaining deadlines and the changes, if any, to those deadlines, rather than needing to also refer
 to an earlier version of the DCO.

        Proposed DCO: The Parties’ Proposed DCO should also follow the format described
 above under “Amendments to the Docket Control Order (‘DCO’).”




                                                 -4-
